Title: To George Washington from Robert R. Livingston, 15 April 1783
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia, 15th April 1783.
                        
                        Congress have been, & still are extremely divided about the propriety of ratifying the present
                            provisional Articles, & releasing their prisoners—The Articles are so drawn as to render them in many instances
                            equivocal, & they doubt whether they shall consider them as preliminary or definitive—For my own part, I think
                            them preliminary Articles, & that they should be ratified as such—As to the restitution of prisoners, tho’ I
                            should apprehend no danger from it, yet I could wish that previous to it, Carleton was sounded as to the time &
                            manner of the evacuation—I am not without hopes but that this course will be taken, & that the Communications will
                            pass thro’ Your Excellency—Perhaps some kind of composition may be made for the delivery of the prisoners, to which I
                            doubt whether they are in strictness entitled.
                        I enclose for your perusal, Digby’s & Carleton’s Letters with my answers, which you will find have some
                            allusion to the indelicacy of their first Letters which were printed, & were designed to draw
                            from them their sense of the Treaty on two doubtful points. I have the honor to be, Dear Sir With the sincerest respect
                            & esteem Your Excellency’s Most obedient humble servant
                        
                            R.R. Livingston
                        
                        
                            P.S. Since writing the above Congress have agd to ratify the Articles & to concoct
                                measures for the release of prisoners. This business will pass thro’ yr Excellency tho’ I doubt
                                whether Majr Pierce will be able to carry the resolutions with him as he goes early tomorrow—I shd
                                wish to know any intelligence that you may have recd relative to the time of the proposed evacuation. R.R.L.
                        
                     Enclosure
                                                
                            
                                Sir
                                New York, April 6th 1783
                            
                            A Packet from England arrived in this port last night, by which I have dispatches from Mr Townshend, one
                                of His Majesty’s principal Secretaries of State, communicating official intelligence that preliminary Articles of
                                peace with France & Spain were signed at Paris on the 20th January last, & that the ratifications have
                                been since exchanged at the same place.
                            The King, Sir, has been pleased, in consequence of these events, to order a Proclamation to be published,
                                declaring a cessation of Arms as well by Sea as by Land, and his Majesty’s pleasure signified, that I should cause the
                                same to be published in all places under my command, in order that his Majesty’s Subjects may pay immediate &
                                due obedience thereto and such proclamation I shall accordingly cause to be made on Tuesday next, the eighth
                                instant—In consequence thereof, and in conformity to the Articles of peace, all our Prisoners of War are to be set at
                                Liberty, and restored, with all convenient dispatch entertaining no doubt but that similar measures will be taken on
                                the part of the United States of America; In like manner, no doubt can be entertained but that Congress in conformity
                                to the 5th Article of the Provisional Treaty, will lose no time in earnestly recommending to the Legislatures of the
                                respective States, to provide for the restitution of confiscated Estates, & to reconsider & revise all
                                Laws of confiscation that they may be rendered perfectly consistent, not only with Justice & equity, but with
                                that spirit of conciliation, which on the return of the blessings of peace should universally prevail.
                            And I am farther to inform you, Sir, that an instrument of accession to the suspension of hostilities by
                                the states General of the United Provinces having been received in England, a cessation of arms with those states has
                                been there upon included in the proclamation.
                            Upon this great occasion, Sir, I am to offer my strongest assurances that during the short period of my
                                command here, I shall be ready & earnest to cultivate that spirit of perfect good will, which between the
                                United States of America & the King of Great Britain, and the Subjects & the Citizens of both
                                Countries, will, I trust, always remain. I am, with much consideration Sir, Your most obedient & most humble
                                servant
                            
                                (Signed) Guy Carleton
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Lion, Off New York April 6th 1783
                            
                            I have this moment received the inclosed Proclamation from His Majesty’s secretary of State, and shall
                                immediately dispatch one of the sloops of War to withdraw all my Cruisers upon this coast, & shall also
                                release all the Prisoners as quickly as I can dispose of them in the most convenient way to themselves. I am, Sir Your
                                very obedient humble servant
                            
                                Robt Digby
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Philadelphia, 11th April 1783.
                            
                            I received your letter of the 6th instant informing me of the Arrival of a Packet, by which You have
                                Official intelligence that the preliminary Articles of peace with France & Spain were signed at Paris on the
                                20th of January last, that the Ratifications have been since exchanged, and that his Britannic Majesty has Ordered a
                                cessation of Arms to be proclaimed as well by Sea as by land, & that you propose Agreeable to his Orders to
                                issue a similar Proclamation and to set at liberty your prisoners of War.
                            This interesting intelligence was Communicated to the United States in Congress, who tho’ they had yet
                                received no Official accounts Would immediately have made it the basis of Pacific measures, without entertaining
                                doubts of its Authenticity, or Yielding to suspicions which would tend to prolong the Calamities of war—But while
                                these measures were under Consideration, they Received from their Ministers Official advices of the Agreement between
                                them & the Court of Great Britain relative to a cessation of hostilities On which they have founded the
                                enclosed Proclamation—They have likewise Under Consideration measures for the discharge of their Prisoners, these
                                measures will be Carried into effect as soon as possible after they shall have been determined on.
                            It cannot be doubted, Sir, as you justly observe, that Congress will embrace the earliest opportunity to
                                perform the stipulations contained in the 5th as well as every other of the Provisional Articles immediately after the
                                same shall have been Ratified, in the mean while it must be obvious to your Excellency, that a recommendation to
                                restore to the Loyalists the Estates they have forfeited, will come with less weight before Legislatures composed of
                                men whose property is still withheld from them by the Continuance of his Britannic Majesty’s fleets & Armies
                                in this Country, than it will do, when peace & the full enjoyment of their Rights shall have worn down those
                                Asperities which have grown out of Eight years War. This reflection will I doubt not induce you to give every facility
                                in your power to the execution of the 7th Article of the Provisional Treaty, and to fix as early a day for the
                                evacuation of New York and its dependencies as may consist with your Orders.
                            I give the fullest Credit, Sir, to your Assurances that you are ready to cultivate the spirit of harmony
                                & good will between those subjects & Citizens of his Britannic majesty & these States, since I
                                find them warranted by the humanity which has Uniformly distinguished Your Command in America. But, Sir, time only,
                                with liberality in those that Govern in both Countries can entirely efface the Remembrance of what has passed
                                & produce that perfect good will which I sincerely concur with you in wishing to cultivate. I am, Sir, with
                                much Consideration Your Excellency’s Most obedient & most humble servant
                            
                                Robt R. Livingston
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Philadelphia 12th April. 1783
                            
                            I received your Letter enclosing a Proclamation for the suspension of hostilities, and informing me of
                                your design to recal your Cruizers, and release your Prisoners—In return, Sir, I have the pleasure to enclose a
                                Proclamation by the United Sates of America for a suspension of hostilities—Congress have the measures necessary—for
                                the return of their Prisoners under Consideration, I shall acquaint you with those they adopt—The Resolution
                                transmitted in my last has already informed you, that the humanity of Congress induced them on the first intimation of
                                the Cessation of Hostilities to recal their Cruizers. It is to be hoped Sir, that no difficulties will arise on either
                                side as to the restitution of such Vessels as may have been taken after the Epoch’s mentioned in the Proclamations of
                                His Britannic Majesty and the United States. For tho’ this may be of no great moment when considered in a National
                                Light, yet it becomes important from the number of Captures made upon this Coast within the Latitude of the Canaries,
                                since the third of March last; as well, as from the Presages, which the first steps may furnish of the respect that
                                will in future be paid to the stipulations in the Treaty.
                            The Gentleman who delivered Your Letter—will inform you that it came open to my hands from a mistake in
                                the direction; I am so fully persuaded Sir, that I do not deceive myself, when I impute this rather to mistake, than
                                to the principle which governed in some instances in an early period of the late War, that I should not have noticed
                                it now, but to prevent in future the inconveniencies with which it has been in this instance attended. I am Your
                                Excellency’s most obet servt
                            (Signed) Robt R. Livingston
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                New York, 14th April 1783
                            
                            As I observe in the 7th Article of the Provisional Treaty it is agreed, after stipulating that "all
                                prisoners on both sides shall be set at liberty," that "His Britannic Majesty shall, with all convenient speed, and
                                without causing any destruction, or carrying away any Negroes on other property of the American Inhabitants, withdraw
                                all his Armies, Garrisons, and Fleets from the United States, and from every Port, Place and Harbour within the same,
                                &c., and as Embarkations of persons and property are on the point of being made, I am to request that Congress
                                would be pleased to empower any person or persons, on behalf of the United States, to be present at New York, and to
                                assist such persons as shall be appointed by me, to inspect and Superintend all Embarkations which the Evacuation of
                                this place may require; and that they will be pleased to represent to me every infraction of the Letter or spirit of
                                the treaty, that redress may be immediately ordered." I am Sir Your most Obedient Hum. servt
                            
                                Guy Carleton
                            
                        
                        
                    